                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

DEBORAH B.,

               Plaintiff,                                   Case No. 6:18-cv-00633-CL

               v.                                           AMENDED ORDER

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Report and Recommendation (ECF No. 14), and

the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Although neither party filed objections, the Court reviews de novo. United States v. Barnhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). The Court finds no error and concludes the report is

correct.

       Magistrate Judge Clarke’s Report and Recommendation (ECF No. 14) is adopted in full.

The Commissioner’s decision is AFFIRMED.

IT IS SO ORDERED.

       DATED this 21st day of November, 2019.



                                         _     /s/ Michael J. McShane_______
                                                    Michael McShane
                                              United States District Judge


1 – AMENDED ORDER
